                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


GARY LEE ROBINSON,

              Petitioner,
                                              CASE NO. 14-13512
v.
                                              HONORABLE VICTORIA A. ROBERTS
KENNETH McKEE,

           Respondent.
___________________________/

                       ORDER DENYING PETITIONER’S MOTION
                       FOR A CERTIFICATE OF APPEALABILITY
                                   (ECF No. 23)

       This matter comes before the Court on petitioner Gary Lee Robinson’s motion for

a certificate of appealability. The motion follows the Court’s opinion and order denying

Petitioner’s habeas corpus petition and granting a certificate of appealability on only

Petitioner’s first claim regarding the voluntariness of his statement to the police.

Petitioner alleges in his pending motion that his other habeas claims also are

substantial and worthy of appellate consideration.

       The Supreme Court pointed out in Miller-El v. Cockrell, 537 U.S. 322, 327 (2003),

that “a prisoner seeking postconviction relief under 28 U.S.C. § 2254 has no automatic

right to appeal a district court’s denial or dismissal of the petition. Instead, [the]

petitioner must first seek and obtain a [certificate of appealability.]” A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s
resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327.

       The Court previously granted a certificate of appealability on Petitioner’s first

claim. See 7/30/19 Op. and Order at 32. Petitioner now seeks a certificate of

appealability on his remaining four habeas claims, which allege that:

       [II.] the trial court violated his Sixth Amendment right to a public trial by
       closing the courtroom to the public on the fourth day of trial when a cell
       phone rang;

       [III.] trial counsel’s failure to object to the closure of the courtroom to the public
       constituted ineffective assistance;

       [IV.] the pretrial attorney rendered ineffective assistance by (a) failing to
       inform Petitioner of his right to testify at an evidentiary hearing on his
       motion to suppress his custodial statement and (b) failing to call a police
       sergeant as a witness at the hearing; and

       [V.] appellate counsel’s failure to raise Petitioner’s fourth claim on direct
       appeal constituted ineffective assistance.

        The Court determined in its dispositive opinion that Petitioner procedurally

defaulted his second claim (denial of the right to a public trial) by failing to object to the

closure of the courtroom during trial. The Court also opined that Petitioner procedurally

defaulted his fourth claim (ineffective assistance of pretrial counsel) by not raising that

claim in his appeal of right.

       Although Petitioner correctly points out in his motion for a certificate of

appealability that ineffective assistance of counsel can be “cause” for a procedural

default, the Court addressed that issue in its dispositive opinion. The Court concluded

that Petitioner’s attorneys were not ineffective and, therefore, Petitioner had not shown

“cause” for his procedural defaults. See 7/30/19 Op. and Order at 23 and 30.




                                               2
       Furthermore, because Petitioner’s claim about the closure of the courtroom

lacked merit, his third claim about trial counsel’s failure to object to the closure of the

courtroom also lacked merit. Similarly, because Petitioner’s claim about his pretrial

attorney lacked substantive merit, in addition to being procedurally defaulted,

Petitioner’s fifth claim regarding appellate counsel’s failure to raise a claim about the

pretrial attorney did not warrant habeas relief.

       Reasonable jurists would not disagree with the district court’s resolution of

habeas claims two through five. Nor would reasonable jurists conclude that claims two

through five are adequate to deserve encouragement to proceed further. Accordingly,

the Court denies Petitioner’s motion for a certificate of appealability on claims two

through five.1

                                           s/ Victoria A. Roberts
                                           VICTORIA A. ROBERTS
                                           UNITED STATES DISTRICT JUDGE

Date: 10/15/19




1
  The Court would like to take this opportunity to correct a clerical error on lines fourteen
and fifteen of page three of the Court’s dispositive opinion. The sentence states that
Petitioner’s theory of the criminal case was that Gregory Ingram was not credible. See
7/30/19 Op. and Order at 3. Ingram, however, was the deceased victim in the criminal
case. The primary witness against Petitioner was Jason Sutton. Therefore, the
sentence about Petitioner’s theory of the case should begin as follows: “His theory of
the case was that Sutton was not credible . . . .”

                                              3
